Citation Nr: 1035225	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-02 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In December 2008, the Board remanded the claim to 
the RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.


FINDING OF FACT

Throughout the entire period of the claim, the Veteran's diabetes 
mellitus has been treated with insulin and a restricted diet; it 
has not required regulation of his activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for an increased 
rating, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The March 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance of 
the January 2005 letter.  

A January 2009 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  This letter 
also provided the Veteran with specific notice of the diagnostic 
criteria contained in Diagnostic Code 7913 (for diabetes 
mellitus).  After issuance of the January 2009 letter, and 
opportunity for the Veteran to respond, the February 2010 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the reports of January 2005 and February 2009 VA 
examinations.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran, and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record is warranted.

The Board notes that the Veteran was awarded Social Security 
disability for diabetes mellitus in September 1992.  The Social 
Security Administration (SSA) decision is of record, however, the 
records upon which that determination was made are not.  However, 
the Board observes that the present claim is one for an increased 
rating.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the 
Veteran filed his present claim for an increased rating in 
September 2004, and Social Security disability benefits were 
awarded to the Veteran in 1992, the SSA records would not pertain 
to the Veteran's present level of disability.  Thus, remand to 
obtain these records would impose unnecessary additional burdens 
on adjudication resources, with no benefit flowing to the 
Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO and AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods.   

The Veteran's service connected diabetes mellitus is evaluated as 
20 percent disabling pursuant to Diagnostic Code 7913.

Under Diagnostic Code 7913, a 20 percent rating is warranted for 
diabetes mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  

A 60 percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year; or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.

A 100 percent rating is warranted for diabetes mellitus requiring 
more than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year; or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.

The Board notes that compensable complications of diabetes are to 
be evaluated separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process under 
diagnostic code 7913.  See Note (1).  

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

By way of history, a rating action in April 2001 granted the 
Veteran service connection for diabetes mellitus with an 
evaluation of 20 percent disabling, effective February 4, 1999.  
The decision was based on a showing that the onset of the 
Veteran's diabetes was in 1975, and his diabetes was controlled 
by insulin and a restricted diet.

VA outpatient records dated from 2004 through 2008 reveal that 
the Veteran has been prescribed insulin on a regular basis and 
has received diet counseling.

On VA examination in January 2005, the examiner noted that the 
Veteran had not had any ketoacidosis.  The Veteran indicated that 
about three times per month he had a feeling of hypoglycemia, at 
which point he would get something to eat.  It was noted that the 
Veteran had previously been hospitalized in 1983 or 1985 for 
psychiatric problems, and not directly for diabetes.  The Veteran 
was noted to be on an ADA diet; he had lost about seven pounds in 
the last five months.  He took insulin with each meal and saw his 
primary care provider every four months.  He reported some mild 
polydipsia with no polyphagia or polyuria problems.  A review of 
the medical records revealed no diabetic retinopathy problems.  
It was noted that the Veteran remained independent in his 
activities of daily living.  He was able to drive, but he did not 
participate in any sports.  There was no history of hypertension 
or vascular problems.  On objective examination, the examiner 
indicated that the foot and eye exams were normal.  The diagnosis 
was diabetes with no diabetic nephropathy or retinopathy.

In February 2009, the Veteran underwent another VA examination.  
It was noted that the Veteran previously had trouble with a brand 
of insulin and had been switched to the Lilly brand.  He was 
being evaluated for an insulin pump.  The examiner observed that 
the Veteran usually did not have hypoglycemic reactions because 
he checked his blood sugars very frequently.  When his blood 
sugars got low, he would get something to eat.  He reported 
experiencing low blood sugars several times a week.  The examiner 
specifically noted that the Veteran has not had any ketoacidosis 
or hospitalizations specifically to get his diabetes under 
control.  The Veteran had previously received dietary counseling.  
It was noted that while the Vet4eran had recently lost about 
eight pounds, he had gained about 20 pounds over the previous 
year.  There was no history of retinopathy, and the Veteran 
received no foot care.  

The Veteran reported being physically active but had no regular 
exercise regimen.  The Veteran reported that if he exercised, his 
blood sugar would go too low.  The examiner observed that the 
Veteran did NOT [emphasis in original report] have any imposed 
restricted activities because of diabetes.  The examiner did 
specify that the Veteran did frequently get low blood sugar 
readings, so there was some problem when the Veteran increased 
his activity level, but that is when he would get something to 
eat to bring his blood sugar back up again.

The examiner further noted that the Veteran had hypertension.  
Neurologically, the Veteran reported experiencing a totally dead 
right arm when he took insulin other than the Lilly brand, but 
otherwise had no complaints.  The examiner said that the Veteran 
did not mention any erectile dysfunction, problems with urinary 
flow, or any bowel problems.

On objective examination, the Veteran had normal monofilament and 
fibration sensation in the upper and lower extremities.  The eye 
examination yielded normal results.  There were no diabetic 
changes in the feet.  His cholesterol and triglycerides were 
moderately high.  The diagnosis was diabetes on insulin 
medication with no nephropathy, neuropathy, retinopathy, or 
erectile dysfunction.  The examiner specified that the Veteran's 
essential hypertension was not secondary to diabetes.

As reviewed above, the medical evidence demonstrates that the 
Veteran's diabetes is managed by diet and insulin.  There is no 
regulation of the Veteran's activities due to his diabetes 
mellitus.  While the Veteran has argued that his diabetes 
mellitus causes him to be restricted in his activity, the Board 
notes that there is no medical evidence which indicates that a 
doctor has ever placed the Veteran on restricted activity due to 
his diabetes mellitus during the time period applicable to this 
claim.  Cf. Camacho v. Nicholson, No. 05-1394 (U.S. Vet. App. 
July 6, 2007) (The term regulation of activities" as defined by 
Diagnostic Code 7913 requires that a claimant avoid not only 
strenuous occupational activity, but strenuous recreational 
activity as well.).  On the contrary, the February 2009 VA 
examiner specifically indicated that the Veteran did not have any 
imposed restricted activities because of his diabetes.

In sum, there is no medical evidence indicating that the 
Veteran's activities have been regulated by a physician during 
the time period applicable to this claim.  After a review of the 
Veteran's documented symptomology, the Board concludes that the 
Veteran is not eligible for a rating in excess of 20 percent.

Consideration has been given to assigning a staged rating; 
however, at no time during the period of the claim has the 
disability warranted a rating in excess of 20 percent.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, as discussed above, the rating 
criteria for the disability at issue reasonably describe the 
Veteran's disability level and symptomatology.  Thus, as the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required.  Id.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim for an evaluation for diabetes mellitus in 
excess of 20 percent disabling.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.



_______________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


